Title: From Thomas Jefferson to Samuel Smith, 9 July 1801
From: Jefferson, Thomas
To: Smith, Samuel


               
                  Dear Sir
                  Washington July 9. 1801.
               
               Your favor of June 27. came to hand in due time. I now inclose you the commission for mr Buchanan which you observed would be wanting about this time. I would rather the appointment should be kept out of the newspapers until we recieve mr Lewis’s resignation which we daily expect.
               After the trouble you have been so good as to take with the Navy department, and the compleat disposition you have made of every thing in it which was pressing, it is impossible for me to press any thing further. on the contrary it becomes my duty as a public officer to return you thanks in the name of our country for the useful services you have rendered, and the disinterested footing on which they have been rendered. you have done for us gratis, what the emoluments of office have not yet been sufficient to induce others to undertake; and it is with equal truth & pleasure I testify that you have deserved well of your country. Mr. Langdon having ultimately declined, I must look into some other line of profession for a Secretary; and by this mail I propose the office to your brother mr Robert Smith. it is not on his reading in Coke Littleton that I am induced to this proposition, tho’ that also will be of value in our administration, but from a confidence that he must from his infancy have been so familiarised with naval things, that he will be perfectly competent to select proper agents & to judge of their conduct. let me beseech you, my dear Sir, to give us the benefit of your influence with him to prevail on his acceptance. you can give him the necessary information as to the state of the office, & what it is like to be: and I hope through your intercession & his patriotism, that this is the last time the commonwealth will have to knock at the door of it’s children to find one who will accept of one of it’s highest trusts.—mr Madison has had a slight bilious attack. I hope he will hold out till the end of the month when we all mean to seek asylum in climates to which our habits and confidence call us. present me respectfully to mrs Smith, & accept yourself assurances of my constant & affectionate esteem & respect.
               
                  
                     Th: Jefferson
                  
               
             